Title: From George Washington to Vice Admiral d’Estaing, 25 October 1778
From: Washington, George
To: Estaing, Charles-Hector Théodat, comte d’


          
            Sir,
            Head Quarters Fredericksburgh October 25th 1778
          
          The certain intelligence of a large number of troops having embarked at New York—the sailing of a considerable fleet, at the moment their departure was expected—and the general purport of the accounts received at the same time—left me no room to doubt, that the fleet, which went out of the Hook the 19th and 20th instant, contained the detachment, of the embarkation of which, I had been advised. In the full persuation of this fact, my letter of the 22d to your Excellency was written; but from more recent information, through various channels, bearing every mark of authenticity—I am to conclude, the supposition has been ill-founded. The abovementioned fleet appears in reality to have carried away, no other troops, than invalids, and the officers of the corps lately reduced. The troops which had embarked still remained in the harbour, the day before yesterday. They are said to consist of ten or twelve British regiments and six of the new-levies.
          
          
          
          This fleet was probably composed principally of homeward-bound victuallers—with some merchantment and other vessels, which chose to take the protection of a convoy. The accounts still agree, that they were accompanied by fourteen, or fifteen sail of the line and some frigates. I have the honor to be With the warmest esteem and most perfect consideration Yr Excellys Most Obedt servant
          
            Go: Washington
          
        